FILED
                             NOT FOR PUBLICATION                            JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

ANOOSHAVAN SARKISIAN; et al.,                     No. 09-55538

               Plaintiffs - Appellants,           D.C. No. 2:08-cv-04447-R-CW
v.

COUNTRYWIDE HOME LOANS; et al.,                   MEMORANDUM *

               Defendants - Appellees,

U.S. BANK NATIONAL
ASSOCIATION, as Trustee for Mortgage
Pass-Through Certificates Series 2007-
ARI; et al.,

               Defendants.

                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                               Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 09-55538
      Anooshavan and Roobina Sarkisian appeal pro se from the district court’s

order dismissing their action seeking relief from foreclosure on their residence

under various federal statutes. We have jurisdiction under 28 U.S.C. § 1291. We

may affirm on any ground supported by the record. ACLU of Nev. v. City of Las

Vegas, 333 F.3d 1092, 1097 (9th Cir.2 003). We affirm.

      The district court properly dismissed the Sarkisians’ action, which was

barred by the doctrine of res judicata because it arose from the same “transactional

nucleus of fact,” namely the Sarkisians’ loss of specified real property, as their

earlier state court action. See U.S. ex rel. Barajas v. Northrop Corp., 147 F.3d

905, 910 (9th Cir. 1998) (res judicata barred a claim where an earlier judgment had

resolved a different but related claim).

      AFFIRMED.




                                           2                                    09-55538